NUMBER 13-16-00202-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


YOLANDA MARQUEZ AND TOMASA MARQUEZ,                                          Appellants,

                                            v.

ARIANA VELA,                                                                   Appellee.


               On appeal from the County Court at Law No. 3
                        of Nueces County, Texas.



                                        ORDER
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam

       Appellants’ retained counsel, Reynaldo Martinez Jr., has filed a motion to withdraw

as counsel. We GRANT said motion. Pursuant to Rule 6.5(c) of the Texas Rules of

Appellate Procedure, counsel is directed to notify appellants, in writing, of any previously

undisclosed deadlines and file a copy of that notice with the Clerk of this Court.
      Appellants are directed to notify the Court promptly if they retain new counsel on

appeal by filing a notice including that attorney’s name, mailing address, telephone

number, facsimile number, email address, and State Bar of Texas identification number.

See generally TEX. R. APP. P. 6. In the interim, the Court expects this appeal to proceed

as per the appellate rules.    Appellants are expected to comply with all applicable

deadlines and filings should comply with the Texas Rules of Appellate Procedure.

      It is so ORDERED.

                                                      PER CURIAM


Delivered and filed the
22nd day of June, 2016.




                                           2